EXHIBIT 10.2
 
Assignment of Marketing Agreement


This undersigned hereby assigns all right, title and interest in and to that
certain Marketing Agreement dated November 19th, 2012, by and between Sputnik
Enterprises, Inc. and Wireless NRG LLC, to Kudos Marketing, Inc., a wholly owned
subsidiary of Sputnik Enterprises, Inc.
 
In witness whereof, this assignment is made at Orlando, Florida as of November
20, 2012.
 
 
 
Sputnik Enterprises, Inc.


 

         
By /s/ Anthony Gebbia
   
 
 
Its CEO
   
 
 
 
   
 
 


 

 
 